TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00243-CR




                                        In re Joe Manuel Bassa




          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
              NO. 46,704, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                Joe Manuel Bassa appeals from an order denying post-conviction DNA testing. See Tex.

Code Crim. Proc. Ann. arts. 64.01-.05 (West Supp. 2002). Appellant=s court-appointed attorney filed a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). A copy of counsel=s brief was delivered to appellant, and appellant was advised

of his right to examine the appellate record and to file a pro se brief. No pro se brief has been filed.

                We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                The district court=s order is affirmed.
                                               David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Affirmed

Filed: October 10, 2002

Do Not Publish




                                                  2